UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6697


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ORLAN HERNAN VALLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:08-cr-00022-NCT-1; 1:11-cv-
00150-NCT-JLW)


Submitted:   September 23, 2014          Decided:   September 26, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Orlan Hernan Valle, Appellant Pro Se.      Michael A. DeFranco,
Angela Hewlett Miller, Assistant United States Attorneys, Terri-
Lei O’Malley, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Orlan        Hernan   Valle     seeks      to    appeal       the       district

court’s    order     accepting     the     recommendation         of    the     magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.                28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a     substantial      showing        of    the    denial       of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,       537 U.S. 322,   336-38

(2003).

            We have independently reviewed the record and conclude

that Valle has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with        oral   argument     because        the    facts       and    legal

contentions      are     adequately    presented       in    the   materials          before

this court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                            2